PER CURIAM:
Donnie Wayne Sheffield petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for recusal of the district judge. He seeks an order from this Court directing the district court to act. Our review of the district court’s docket reveals that the district court recently denied the recusal motion. Accordingly, because the district court has recently adjudicated the motion as to which Sheffield complained of undue delay, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED.